1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   ELIJAH LEE MILLER,                       Case No. 5:19-cv-02067-JVS (MAA)
12
                        Plaintiff,            JUDGMENT
13          v.
14
     WEST VALLEY DETENTION
15   CENTER et al.,
16
                        Defendants.
17
18
19         Pursuant to the Order of Dismissal filed herewith,
20         IT IS ADJUDGED that the above-captioned case is dismissed without
21   prejudice.
22
23
24   DATED: March 19, 2020
                                                      JAMES V. SELNA
25
                                              UNITED STATES DISTRICT JUDGE
26
27
28
